            Case 1:21-cv-00810-AWI-EPG Document 7 Filed 06/14/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
     SILVESTRE RAEL,                                      Case No. 1:21-cv-00810-EPG (PC)
11
                    Plaintiff,                            FINDINGS AND RECOMMENDATIONS,
12
           v.                                             RECOMMENDING THAT PLAINTIFF’S
13                                                        MOTION TO DISMISS BE GRANTED
     ANDREW ZEPP, et al.,
14                                                        (ECF No. 5)
                    Defendants.
15                                                        OBJECTIONS, IF ANY, DUE WITHIN
16                                                        FOURTEEN DAYS

17                                                        ORDER DIRECTING CLERK TO ASSIGN
                                                          DISTRICT JUDGE
18
19          Silvestre Rael (“Plaintiff”) is a state prisoner proceeding pro se in this action. Plaintiff

20   filed the complaint commencing this action on May 19, 2021. (ECF No. 1). Plaintiff did not

21   file an application to proceed in forma pauperis. Additionally, it appears that Plaintiff did not

22   intend to file this action in federal court. Accordingly, on May 21, 2021, the Court issued an

23   order, directing Plaintiff to “either: 1) submit the attached application to proceed in forma

24   pauperis, completed and signed, or in the alternative, pay the $402.00 filing fee for this action;

25   or 2) file a notice of voluntary dismissal pursuant to Federal Rule of Civil Procedure

26   41(a)(1)(A)(i).” (ECF No. 4, p. 2).

27          On June 11, 2021, Plaintiff filed a motion to dismiss. (ECF No. 5). Plaintiff moves to

28   voluntarily dismiss this action because it was incorrectly filed in the wrong jurisdiction.

                                                      1
             Case 1:21-cv-00810-AWI-EPG Document 7 Filed 06/14/21 Page 2 of 2



 1           As Plaintiff filed a motion instead of a notice, the Court will treat Plaintiff’s motion as a
 2   motion to dismiss under Federal Rule of Civil Procedure 41(a)(2).
 3           “Except as provided in Rule 41(a)(1), an action may be dismissed at the plaintiff's
 4   request only by court order, on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2).
 5           Given that this case is still at the screening stage, and given Plaintiff’s representation
 6   that he filed this action in the wrong jurisdiction, the Court finds that Plaintiff’s motion to
 7   dismiss should be granted and that this action should be dismissed without prejudice to Plaintiff
 8   filing this action in state court.
 9           Accordingly, the Court HEREBY RECOMMENDS that:
10                1. This action be dismissed, without prejudice to Plaintiff filing this action in state
11                    court; and
12                2. The Clerk of Court be directed to close this case.
13           These findings and recommendations will be submitted to the United States district
14   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within
15   fourteen (14) days after being served with these findings and recommendations, Plaintiff may
16   file written objections with the Court. The document should be captioned “Objections to
17   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
18   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
19   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
20   (9th Cir. 1991)).
21           Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
22   judge to this case.
     IT IS SO ORDERED.
23
24
         Dated:     June 14, 2021                                /s/
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                       2
